Citation Nr: 1001923	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the right eye, and if so, whether 
the claim should be granted.

2.  Entitlement to an evaluation in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
determined that the Veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for the residuals of an eye injury, and from an October 2008 
rating decision that denied entitlement to an evaluation in 
excess of 30 percent for asthma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran passed away in December 2009, during the pendency 
of this appeal.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these issues.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of his appeal to the 
Board, in December 2009.  The Board was informed of the 
Veteran's death by his representative.

As a matter of law, Veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


